Case: 21-30278     Document: 00516248556         Page: 1     Date Filed: 03/22/2022




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 22, 2022
                                  No. 21-30278                          Lyle W. Cayce
                                                                             Clerk

   Q Clothier New Orleans, L.L.C.; Q Shirtmakers West
   Village, L.L.C.; Q Custom Clothier Houston, L.L.C.;
   Q Custom Clothier OKC, L.L.C.; Q Custom Clothier ATL,
   L.L.C.; Q Clothier Tulsa, L.L.C.; Q Clothier Fort Worth,
   L.L.C.; Q Fifty One Digital, L.L.C.; Q Fifty One, L.L.C.,

                                                           Plaintiffs—Appellants,

                                      versus

   Twin City Fire Insurance Company,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:20-CV-1470


   Before King, Graves, and Ho, Circuit Judges.
   James E. Graves, Jr., Circuit Judge:
         In response to the onset of the COVID-19 pandemic, state and local
   authorities across the country ordered nonessential businesses to close or
   suspend operations. Louisiana and the City of New Orleans did the same.
   Q Clothier complied with the orders and closed its men’s clothing stores.
   After losing business income as a result, Q Clothier submitted claims to its
   insurer under two types of provisions: one covering “direct physical loss of
Case: 21-30278           Document: 00516248556                   Page: 2        Date Filed: 03/22/2022




                                               No. 21-30278


   or damage to property” and the other covering the loss of business income
   when access to the store is prohibited by a civil authority order “as a direct
   result of” a covered loss of property. The insurer denied the claims.
             Q Clothier sued the insurer and sought coverage for its business
   income losses. The district court granted the insurer’s motion for judgment
   on the pleadings after concluding the orders closing nonessential businesses
   did not qualify as a direct physical loss of or damage to property and no other
   coverage applied. We agree with these conclusions and AFFIRM.
                                     I.      BACKGROUND
             Plaintiffs-Appellants Q Clothier own and operate nine high quality
   men’s clothing stores in four states. 1 Q Clothier purchased an insurance
   policy from Defendant-Appellee Twin City Fire Insurance Company to
   cover each of the stores. The policy was in effect from June 19, 2019 through
   June 19, 2020.
             The policy provides coverage for Q Clothier’s business and business
   property caused by covered causes of loss. For coverage, the policy states
   Twin City “will pay for direct physical loss of or physical damage to Covered
   Property at the premises described in the Declarations . . . caused by or
   resulting from a Covered Cause of Loss.” “Covered Causes of Loss” are
   defined as “risks of direct physical loss” unless excluded or limited by the
   policy.
             The policy has a couple of relevant coverage extensions. The Business
   Income Extension states Twin City




             1
             Plaintiffs-Appellants are a collective of nine limited liability companies operating stores in
   Louisiana, Texas, Oklahoma, and Georgia. We refer to them collectively as “Q Clothier.”




                                                      2
Case: 21-30278      Document: 00516248556          Page: 3   Date Filed: 03/22/2022




                                    No. 21-30278


          will pay for the actual loss of Business Income [Q Clothier]
          sustain[s] due to the necessary suspension of [Q Clothier’s]
          ‘operations’ during the ‘period of restoration.’ The
          suspension must be caused by direct physical loss of or physical
          damage to property at the ‘scheduled premises,’ . . . caused by
          or resulting from a Covered Cause of Loss.
   The Civil Authority Extension covers “the actual loss of Business Income
   [Q Clothier] sustain[s] when access to [the] ‘scheduled premises’ is
   specifically prohibited by order of a civil authority as the direct result of a
   Covered Cause of Loss to property in the immediate area of [the] ‘scheduled
   premises.’”
          The policy also has a “Virus Exclusion.” It states Twin City “will not
   pay for loss or damage caused directly or indirectly by” “[p]resence, growth,
   proliferation, spread or any activity of ‘fungi,’ wet rot, dry rot, bacteria or
   virus. Such loss or damage is excluded regardless of any other cause or event
   that contributes concurrently or in any sequence to the loss.”
          The Virus Exclusion has one relevant exception which states the
   Exclusion does not apply when the “Additional Coverage – Limited
   Coverage for ‘Fungi,’ Wet Rot, Dry Rot, Bacteria and Virus” provides
   coverage. This “Limited Virus Coverage” “only applies when the . . . virus is
   the result of one or more of the following causes that occurs during the policy
   period and only if all reasonable means were used to save and preserve the
   property from further damage at the time of and after that occurrence.”
   (emphasis added). The causes listed are (1) a “specified cause of loss” other
   than fire or lightning or (2) equipment breakdown or accident. A “specified
   cause of loss” is defined in the policy as “fire; lightning; explosion,
   windstorm or hail; smoke; aircraft or vehicles; riot or civil commotion;
   vandalism; leakage from fire extinguishing equipment; sinkhole collapse;




                                          3
Case: 21-30278       Document: 00516248556            Page: 4    Date Filed: 03/22/2022




                                       No. 21-30278


   volcanic action; falling objects; weight of snow; ice or sleet; water damage.”
   When Limited Virus Coverage applies, the policy states Twin City “will pay
   for loss or damage by ‘fungi,’ wet rot, dry rot, bacteria and virus.” “[L]oss
   or damage means [d]irect physical loss or direct physical damage . . . .”
          The Limited Virus Coverage concludes with subsection (B)(1)(f),
   which states:
          The following applies only if a Time Element Coverage applies
          to the “scheduled premises” and only if the suspension of
          “operations” satisfies all the terms and conditions of the
          applicable Time Element Coverage.
                   (1) If the loss which resulted in “fungi”, wet rot, dry rot,
                   bacteria or virus does not in itself necessitate a
                   suspension of ‘operations’, but such suspension is
                   necessary due to loss or damage to property caused by
                   “fungi”, wet rot, dry rot, bacteria or virus, then our
                   payment under the Time Element Coverage is limited
                   to the amount of loss and expense sustained in a period
                   of not more than 30 days unless other number of days is
                   indicated in the Declarations . . . .
          In March 2020, the COVID-19 pandemic caused state and local
   authorities to issue orders restricting personal and business activities to
   prevent the spread of the virus. In Louisiana, the Governor issued a series of
   proclamations directing certain nonessential businesses to close completely
   or reduce operations. The Mayor of New Orleans also directed certain




                                             4
Case: 21-30278        Document: 00516248556               Page: 5      Date Filed: 03/22/2022




                                          No. 21-30278


   businesses to cease operations. Q Clothier complied with these orders, closed
   its stores, and lost business income. 2
           Q Clothier then filed a claim with Twin City to recover its losses under
   the policy. Twin City denied coverage and stated “[e]ven if the virus did
   cause damage, it is excluded from the policy, and the limited coverage
   available for losses caused by virus does not apply to the facts of [Q
   Clothier’s] loss.” Twin City also denied coverage under the Civil Authority
   Extension because there was no indication that “a civil authority issued an
   order as a direct result of a covered cause of loss to property in the immediate
   area of [Q Clothier’s] scheduled premises.”
           Q Clothier sued Twin City in federal court in the Eastern District of
   Louisiana seeking coverage for its losses under the policy. Twin City moved
   for judgment on the pleadings. The district court granted Twin City’s
   motion. The district court applied Louisiana law and concluded
   (1) Q Clothier did not allege it was entitled to coverage because it failed to
   allege a direct physical loss of or damage to property, (2) the Virus Exclusion
   applied, (3) the Limited Virus Coverage did not apply, (4) the Civil Authority
   Extension did not apply, and (5) the “Time Element Coverage” in
   subsection (B)(1)(f) was not an independent basis of coverage. Q Clothier
   timely appeals.
                             II.      APPLICABLE LAW
           The court reviews de novo a district court’s ruling on a Rule 12(c)
   motion for judgment on the pleadings. See In re Katrina Canal Breaches Litig.,
   495 F.3d 191, 205 (5th Cir. 2007). The standard for deciding a Rule 12(c)
   motion is the same standard used for deciding motions to dismiss pursuant


           2
            Although Q Clothier has stores in many states, it only alleges it closed its stores
   in response to the orders from the Governor of Louisiana and Mayor of New Orleans.




                                                5
Case: 21-30278      Document: 00516248556           Page: 6   Date Filed: 03/22/2022




                                     No. 21-30278


   to Rule 12(b)(6). See id. The court must accept the well-pleaded facts as true
   and view them in the light most favorable to the plaintiff. See Guidry v. Am.
   Pub. Life Ins. Co., 512 F.3d 177, 180 (5th Cir. 2007).
          The parties do not dispute that Louisiana law governs the policy. “An
   insurance policy is a conventional obligation that constitutes the law between
   the insured and the insurer, and the agreement governs the nature of their
   relationship.” Supreme Servs. & Spec. Co. v. Sonny Greer, Inc., 958 So. 2d 634,
   638 (La. 2007) (citing La. Civ. Code Ann. art. 1983). Insurance policies
   are therefore interpreted by the same principles as contract interpretation.
   See id.; Sims v. Mulhearn Funeral Home, Inc., 956 So. 2d 583, 588–89
   (La. 2007).
          Courts must first consider the parties’ intent by examining the words
   of the policy. See Sims, 956 So. 2d at 589; La. Civ. Code Ann.
   art. 2045–46. In so doing, “words and phrases in an insurance policy are to
   be construed using their plain, ordinary and generally prevailing meaning,
   unless the words have acquired a technical meaning, in which case the words
   must be ascribed their technical meaning.” Sims, 956 So. 2d at 589 (citing
   La. Civ. Code Ann. art. 2047). “When the words of an insurance
   contract are clear and unambiguous and lead to no absurd consequences,
   courts must enforce the contract as written and may make no further
   interpretation in search of the parties’ intent.” Gorman v. City of Opelousas,
   148 So. 3d 888, 892 (La. 2014) (citation omitted); La. Civ. Code Ann.
   art. 2046.
          An insurance policy must be construed as a whole and each provision
   must be interpreted to give meaning to each provision. See Peterson v.
   Schimek, 729 So. 2d 1024, 1029 (La. 1999). “One portion of the policy should
   not be construed separately at the expense of disregarding other provisions.”
   Id. (citing La. Civ. Code Ann. art. 2050).




                                          6
Case: 21-30278        Document: 00516248556        Page: 7    Date Filed: 03/22/2022




                                    No. 21-30278


          After applying these general rules of interpretation, if a true ambiguity
   exists in the policy language, the court must construe the policy in favor of
   the insured. See Bonin v. Westport Ins. Corp., 930 So. 2d 906, 911 (La. 2006).
   A policy provision is ambiguous if it “is susceptible to two or more reasonable
   interpretations.” Id. (citing Cadwallader v. Allstate Ins. Co., 848 So. 2d 577,
   580 (La. 2003)).
          The policy language at issue in this case has not yet been interpreted
   by the Louisiana Supreme Court. See Gulf & Miss. River Transp. Co. v. BP Oil
   Pipeline Co., 730 F.3d 484, 488 (5th Cir. 2013) (“To determine Louisiana law
   . . . , this Court should first look to final decisions of the Louisiana Supreme
   Court.” (internal quotation marks and citation omitted)). Pursuant to Erie,
   the court must make an “Erie guess” as to how the Louisiana Supreme Court
   would decide the issue. See Erie R.R. v. Tompkins, 304 U.S. 64 (1938); see also
   Carrizales v. State Farm Lloyds, 518 F.3d 343, 345–46 (5th Cir. 2008).
                            III.     DISCUSSION
          Q Clothier’s claimed losses are not covered by the policy. Each of the
   policy’s coverages for “direct physical loss of or damage to property” does
   not cover business income losses caused by civil authority orders closing
   nonessential businesses in response to the COVID-19 pandemic. The Civil
   Authority Extension doesn’t provide coverage because the civil authority
   orders were issued to mitigate the spread of COVID-19, not “as a direct
   result of” a covered cause of loss to nearby property. And finally, the Limited
   Virus and Time Element Coverages unambiguously do not apply. We
   therefore affirm the district court’s judgment in all respects.
                  A. Direct Physical Loss of or Damage to Property
          We conclude the Louisiana Supreme Court would interpret “direct
   physical loss of or damage to property” to cover only tangible alterations of,
   injuries to, and deprivations of property. Because the mandated closure of




                                          7
Case: 21-30278      Document: 00516248556           Page: 8   Date Filed: 03/22/2022




                                     No. 21-30278


   Q Clothier’s stores is none of these, Q Clothier has failed to allege facts to
   trigger coverage under the policy.
          The policy’s general coverage, Business Income Extension, and
   Limited Virus Coverage, are each triggered by “direct physical loss of or
   damage to property.” The Louisiana Supreme Court has not opined on this
   language, but other courts have interpreted similar language. And we find
   these other courts’ analyses persuasive here.
          In Mangerchine v. Reaves, a Louisiana appellate court interpreting a
   homeowners insurance policy stated the ordinary and generally-accepted
   meaning of “loss” is “destruction, ruin, or deprivation.” 63 So. 3d 1049,
   1056 (La. Ct. App. 2011) (internal quotation marks and citation omitted). In
   Widder v. Louisiana Citizens Property Insurance Corp., a Louisiana appellate
   court determined lead contamination constituted a “direct physical loss”
   because the contamination rendered the insured property uninhabitable until
   it was gutted and remediated. See 82 So. 3d 294, 296 (La. Ct. App. 2011), writ
   denied, 76 So. 3d 1179 (La. 2011). Although there was no physical damage, the
   property was unusable or uninhabitable and therefore qualified as a direct
   physical loss. See id. And because the property was required to be removed
   and replaced, that fact suggested the insured had suffered a direct physical
   loss. See id.; see also Ross v. C. Adams Const. & Design, L.L.C., 70 So. 3d 949,
   952 (La. Ct. App. 2011) (concluding insured suffered direct physical loss even
   though drywall was intact and functional because the qualities of the drywall
   required it to be removed and replaced).
          In Trinity Industries, Inc. v. Insurance Company of North America, this
   court applied Louisiana law and stated “[t]he language ‘physical loss or
   damage’ strongly implies that there was an initial satisfactory state that was
   changed by some external event into an unsatisfactory state—for example,
   the car was undamaged before the collision dented the bumper.” 916 F.2d




                                          8
Case: 21-30278        Document: 00516248556             Page: 9      Date Filed: 03/22/2022




                                        No. 21-30278


   267, 270–71 (5th Cir. 1990). We interpreted the language pursuant to
   Louisiana law, and that definition has been followed in Texas, as well. See N.
   Am. Shipbuilding, Inc. v. S. Marine & Aviation Underwriting, Inc., 930 S.W.2d
   829, 834 (Tex. App. 1996) (“The Trinity standards are also followed in
   Texas.”); Great Am. Ins. Co. of N.Y. v. Compass Well Servs., LLC, No. 02-19-
   00373, 2020 WL 7393321, at *14 (Tex. App. Dec. 17, 2020).
           In Terry Black’s Barbecue, L.L.C. v. State Automobile Mutual Insurance
   Co., we applied Texas law to a similar insurance policy and interpreted
   “physical loss of property” to mean a tangible alteration or deprivation of
   property. 22 F.4th 450, 458 (5th Cir. 2022). We accordingly held that losses
   caused by civil authority orders closing nonessential businesses in response
   to the COVID-19 pandemic were not covered by commercial property
   policies. See id.; see also Aggie Investments, L.L.C. v. Cont’l Cas. Co., 2022
   WL 257439, at *2 (5th Cir. Jan. 26, 2022) (applying Terry Black’s and
   concluding intangible losses from pandemic closures did not qualify as
   “direct physical loss of property”). Although we applied Texas law in Terry
   Black’s, we are persuaded Texas and Louisiana courts would reach the same
   conclusion regarding the interpretation of the language in these policies. See,
   e.g., Aggreko, L.L.C. v. Chartis Spec. Ins. Co., 942 F.3d 682, 688 (5th Cir.
   2019) (“[W]e note that . . . we are unaware of[] any pertinent difference
   between Texas law and Louisiana law with respect to interpreting insurance
   policies.”).
           Considering this case law and the unambiguous 3 meaning of “direct
   physical loss of or damage to property,” we conclude Q Clothier’s losses are
   not covered by the policy’s general coverage, Business Income Extension, or


           3
            We accordingly deny Q Clothier’s motion to certify the question to the Louisiana
   Supreme Court. Q Clothier’s motion for leave to file a supplemental motion to certify the
   question is denied as moot.




                                              9
Case: 21-30278      Document: 00516248556            Page: 10     Date Filed: 03/22/2022




                                      No. 21-30278


   Limited Virus Coverage. Q Clothier has only alleged a loss of business
   income due to its compliance with the civil authority orders directing the
   close of its stores. But that loss is not tangible. Nor is it an alteration, injury,
   or deprivation of property. Q Clothier’s property has been unchanged by the
   orders or the close of its stores. Although we recognize the government
   orders placed limitations on the operations of businesses, those limitations
   did not tangibly alter Q Clothier’s property or deprive Q Clothier of its
   property.
          As we said in Terry Black’s, this conclusion is consistent with every
   other circuit court to interpret this language in the context of losses caused
   by civil authority orders closing nonessential businesses during the
   COVID-19 pandemic. See 22 F.4th at 456–57 (citing cases); see also Uncork &
   Create LLC v. Cincinnati Ins. Co., -- F.4th --, No. 21-1311, 2022 WL 662986,
   at *6 (4th Cir. Mar. 7, 2022) (concluding government-mandated business
   closures were not covered because they did not cause “present or impending
   material destruction or material harm that physically altered the covered
   property requiring repairs or replacement so that they could be used as
   intended”); Brown Jug, Inc. v. Cincinnati Ins. Co., -- F.4th --, No. 21-2644,
   2022 WL 538221, at *3 (6th Cir. Feb. 23, 2022) (“[A] sufficient complaint
   alleging that the COVID-19 virus itself damaged an insured property would
   likely, at a minimum: (1) include allegations that COVID-19 was present at
   the covered property; (2) include allegations that COVID-19 materially
   altered all or part of the property; and (3) seek specific damages ‘for replacing
   that property and only for the time that property was damaged or lost.’”
   (citation omitted)). Although these cases are nonbinding and applied
   different states’ laws, we find no reason to conclude the Louisiana Supreme
   Court would interpret the policy differently.
          Despite this unambiguous meaning, Q Clothier equates its losses to
   those in the Chinese drywall cases in which some Louisiana courts



                                           10
Case: 21-30278      Document: 00516248556           Page: 11   Date Filed: 03/22/2022




                                     No. 21-30278


   determined the loss was a covered “physical loss” even in the absence of
   “physical damage.” See, e.g., In re Chinese Man. Drywall Prods. Liab. Litig.,
   759 F. Supp. 2d 822, 831–32 (E.D. La. 2010). In those cases, courts
   determined the drywall was a “physical loss” even though it was intact and
   undamaged. See, e.g., Ross, 70 So. 3d at 952. Importantly, the drywall still had
   to be removed and replaced in the property. See id. The courts also noted the
   drywall made the property unusable or uninhabitable due to the emission of
   sulfur gases. See In re Chinese Man. Drywall Prods. Liab. Litig., 759 F. Supp.
   2d at 832. One court determined the drywall, although not damaged,
   constituted a “distinct, demonstrable, physical alteration” of the insureds’
   property. See id. at 831.
          The losses in those cases are distinguishable from Q Clothier’s
   claimed losses here. Unlike the drywall cases, Q Clothier has not alleged that
   any property needs to be removed or replaced due to COVID-19’s presence
   in its stores. Nor has it alleged that its property was unusable or uninhabitable
   because of COVID-19. Rather, the pandemic caused civil authorities to
   proclaim it unsafe for people to gather indoors including in stores like
   Q Clothier’s. But COVID-19 itself did not make Q Clothier’s stores
   inherently dangerous or uninhabitable like the drywall. Q Clothier’s reliance
   on the drywall cases is therefore misplaced.
          Because we conclude the plain and ordinary meaning of “physical loss
   of or damage to property” is a tangible alteration to, injury to, or deprivation
   of property, Q Clothier’s claimed losses do not qualify for coverage under the
   policy’s general coverage, Business Income Extension, or Limited Virus
   Coverage.
                               B. Civil Authority Extension
          The Civil Authority Extension does not cover Q Clothier’s losses
   either. Although the civil authority orders directed Q Clothier to close its




                                          11
Case: 21-30278       Document: 00516248556           Page: 12   Date Filed: 03/22/2022




                                      No. 21-30278


   stores, Q Clothier has not plausibly alleged they were issued as a “direct
   result of” a covered cause of loss to property in the immediate area of its
   stores.
             The Civil Authority Extension applies “to the actual loss of Business
   Income [Q Clothier] sustain[s] when access to [the] ‘scheduled premises’ is
   specifically prohibited by order of a civil authority as the direct result of a
   Covered Cause of Loss to property in the immediate area of [the] ‘scheduled
   premises.’” (emphasis added). In interpreting a similar civil authority
   provision, we concluded the provision requires a nexus between the civil
   authority order and property damage or losses near the insured premises. See
   Dickie Brennan & Co. v. Lexington Ins. Co., 636 F.3d 683, 686 (5th Cir. 2011)
   (interpreting provision using “due to” as requiring a nexus under Louisiana
   law). So too here, the phrase “direct result of” requires Q Clothier to
   plausibly allege some causal relationship between the “order of a civil
   authority,” i.e., the Governor and Mayor’s orders, and damage or loss to
   property near Q Clothier’s stores.
             Although Q Clothier alleges the civil authority orders were issued
   because of damage or covered losses to property near Q Clothier’s stores,
   that allegation is implausible. The Governor’s orders, for example, cited the
   need to mitigate the spread and impact of COVID-19 in the state. Insofar as
   there was a possibility of physical contamination of properties in the state,
   the orders called for preventative measures to avoid damage and
   contamination from COVID-19. The civil authority orders were a “direct
   result of” “the global pandemic and the need to take measures to contain and
   prevent the spread of COVID-19.” Terry Black’s, 22 F.4th at 458–59. There
   is no plausible nexus between the orders and any loss to property nearby




                                           12
Case: 21-30278        Document: 00516248556              Page: 13       Date Filed: 03/22/2022




                                          No. 21-30278


   Q Clothier’s stores. 4 Cf. Dickie Brennan & Co., 636 F.3d at 686 (noting that a
   closure that occurs before damage occurs, based on fear of damage and not
   prior damage, does not establish the necessary causal link for civil authority
   coverage); S. Tex. Med. Clinics, P.A. v. CNA Fin. Corp., No. 06-4041, 2008
   WL 450012, at *10 (S.D. Tex. Feb. 15, 2008) (concluding there was no civil
   authority coverage when order was issued based on an “anticipated threat of
   damage” not actual damage to nearby property).
           The coverage in the Civil Authority Extension requires a causal
   connection between loss or damage to property near Q Clothier’s stores and
   the civil authority orders prohibiting access to its stores. Q Clothier has failed
   to plausibly allege that causal connection.
                      C. Limited Virus and Time Element Coverage
           Q Clothier’s final argument is that its losses fall within subsection
   (B)(1)(f), the Time Element Coverage within the Limited Virus Coverage. 5
   As an initial matter, the Limited Virus Coverage does not cover Q Clothier’s



           4
            Q Clothier only cites to the orders from the Governor of Louisiana and the Mayor
   of New Orleans. Those orders only discuss measures to be taken in the state and city. They
   make no mention of any location outside of the state. Most of Q Clothier’s insured stores,
   however, are located outside of the state of Louisiana. To the extent Q Clothier argues the
   orders were issued as a result of damage to nearby property of the stores located in other
   states, we conclude that allegation is implausible simply because the stores are located
   outside of Louisiana.
           5
              The Limited Virus Coverage is an exception to the Virus Exclusion which
   explicitly excludes from coverage losses that are caused by a virus. Q Clothier does not
   attempt to avoid the applicability of the Virus Exclusion. Nor could it in light of its
   unambiguous exclusion of the losses claimed here. See Mudpie, Inc. v. Travelers Cas. Ins. Co.
   of Am., 15 F.4th 885, 893–94 (9th Cir. 2021) (holding, under California law, the virus
   exclusion applied because COVID-19 was the “efficient cause” of its losses even though
   government orders directed business closures). But Q Clothier argues that its losses fall
   into the exception to the Exclusion. So, although we conclude the Virus Exclusion
   unambiguously applies, we must nonetheless address the exception here.




                                                13
Case: 21-30278     Document: 00516248556             Page: 14      Date Filed: 03/22/2022




                                      No. 21-30278


   losses because it requires physical loss or damage to property. But even if
   Q Clothier did allege physical loss or damage, the Limited Virus Coverage
   “only applies” when the virus is the result of a (1) specified cause of loss, or
   (2) equipment breakdown. Q Clothier has not alleged one of the enumerated
   specified causes of loss listed in the policy, nor has it alleged an equipment
   breakdown. The Limited Virus Coverage therefore does not apply at all.
          Q Clothier nevertheless argues subsection (B)(1)(f) creates an
   independent basis for coverage. That subsection, located in Limited Virus
   Coverage, states:
          The following applies only if a Time Element Coverage applies
          to the “scheduled premises” and only if the suspension of
          “operations” satisfies all the terms and conditions of the
          applicable Time Element Coverage.
                 (1) If the loss which resulted in . . . virus does not in itself
                 necessitate a suspension of ‘operations,’ but such
                 suspension is necessary due to loss or damage to
                 property caused by . . . virus, then our payment under
                 the Time Element Coverage is limited to the amount of
                 loss and expense sustained in a period of not more than
                 30 days unless another number of days is indicated in
                 the Declarations.
   (emphasis added). Focusing only on the second clause of subsection (1),
   Q Clothier argues it is covered because it suspended its operations due to a
   loss caused by the COVID-19 virus. Despite Q Clothier’s novel argument,
   we discern no such reading of this subsection to provide coverage here.
          The subsection does offer some limited coverage. In order to get it, a
   couple of things must happen. First, a loss causes a virus. That first loss does
   not require a suspension of operations. Second, the virus (that was caused by




                                           14
Case: 21-30278      Document: 00516248556           Page: 15    Date Filed: 03/22/2022




                                     No. 21-30278


   the first loss) causes a different loss. That second loss does require a
   suspension of operations. Third, and finally, the payment for the suspension
   of operations caused by the loss from the virus, will be limited to 30 days.
          Q Clothier does not allege that it suffered a loss that caused a virus,
   and that the virus in turn caused a loss which then led to the suspension of its
   operations. In fact, Q Clothier makes clear that its loss is the suspension of its
   operations. Regardless, a suspension of its operations first requires a physical
   loss of or damage to property. And as we have already concluded, that is
   absent here.
          Q Clothier’s argument also fails to recognize that subsection (B)(1)(f)
   is triggered by the first statement in the subsection: “[t]he following applies
   only if a Time Element Coverage applies.” (emphasis added). This sentence
   requires the insured to show first that a “Time Element Coverage” applies.
   Although the policy does not define “Time Element Coverage,” Q Clothier
   acknowledges that it is a term of art for coverages in which the measurement
   of loss is tied to a period of time, i.e., business interruption coverage.
          Q Clothier does not allege that a “Time Element Coverage” applies
   at all. It only argues that its insurance has a time element in the general policy
   provisions and stretch coverage. In this policy, the applicable Time Element
   Coverage is the Business Income Extension. And because the Business
   Income Extension does not provide coverage here, subsection (B)(1)(f) is not
   triggered either.
                             IV.     CONCLUSION
          Consistent with our decision in Terry Black’s, and the decisions of the
   unanimous circuit courts, we conclude, pursuant to Louisiana law, that losses
   caused by civil authority orders closing nonessential businesses in response
   to the COVID-19 pandemic do not fall within the meaning of “direct physical
   loss of or damage to property.” And because Q Clothier has not plausibly




                                           15
Case: 21-30278     Document: 00516248556            Page: 16   Date Filed: 03/22/2022




                                     No. 21-30278


   alleged that any other policy provision applies, its losses from the close of its
   stores are not covered by the policy. We accordingly AFFIRM.




                                          16